Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 16, 17, 18, 21, and 23 have been amended. Claims 1-23 are pending and rejected in the application. This action is Final.  

Arguments 
Applicant Argues: 
Applicant has amended claims 22 and 23 to refer to the base method claim 14. Thus, amended claims 22 and 23 are not substantial duplicates of claims 12 and 13, which refer to the base system claim 1. Thus, the objections have been addressed and resolved in this response.

Examiner Responds:
	The amendment to claims 22 and 23 corrected duplicate claims issue. Thus, the objection to claims 22 and 23 have been resolved. 



Applicant Argues: 
Even if references cited in the Office Action are all combined together, they also do not describe or suggest at least one or more claimed elements of the present invention. When assessing patentability, all the claim limitations must be considered. See MPEP §2143.03. Thus, because at least one claim limitation is not met by the cited prior art references or other appropriate evidence, the 103 rejection is inappropriate…etc.

Examiner Responds:
Applicant's 35 USC § 103 arguments, noted above, with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 10, 11, 12, 13, 14, 15, 18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Muhonen et al. U.S. Patent Publication (2009/0281893; hereinafter: Muhonen) in view of Coutts U.S. Patent Publication (2008/0168371; hereinafter: Coutts) and further in view of Grant et al. U.S. Patent Publication (2010/0318426; hereinafter: Grant)   

Claims 1 and 14
As to claims 1 and 14, Muhonen discloses an automated system comprising: 
a user device having a display, a non-transitory computer memory and a computer processor, said processor disposed in communication with said memory and configured to execute computer instructions stored in the computer memory, and causing the automated system to (figure 3, paragraph[0034], “Referring now to FIG. 3, an apparatus for enabling advertising management is provided. The apparatus may include or otherwise be in communication with a processor 305, a user interface 315, a communication interface 320 and a memory device 310…etc.”): 
obtain identification information of a first commercial content provider, who provides commercial content from multiple advertisers (figure 8c, paragraph[0077], “The advertising preference modification interface may allow a user to modify their current advertisement preferences, such as the currently selected advertisement provider. As such, an advertising preference modification interface may include selectable types and alternatives of advertising content. In some embodiments, the alternatives may include advertising providers, advertising campaigns, advertisement items, or combinations thereof…etc.”, the interface describes selecting an ad provider for tailored advertisement content.), wherein the identification of the first commercial content provider is based on a preference of a user of the device (figure 8c, paragraph[0081], “FIG. 8c depicts another alternative exemplary embodiment. The display 850 may include advertising content, as well an advertising preference modification interface 870. In the exemplary embodiment of FIG. 8c, the advertising preference modification interface may be interacted with directly by a user…etc.”, the interface describes selecting an ad provider for tailored content. The selection of ad providers is the user's preference (e.g., paragraph[0081]). The ad provider provides multiple advertisement from different advertisers (e.g., paragraph[0041] and paragraph [0043]).);
select and store the identification information of the first commercial content provider as the user-preferred first commercial content provider (figures 8a-8c, paragraph[0064], “In some embodiments, advertising preferences may be generated and/or managed by the advertisement manager 330 or the user node 345 in communication with the advertisement manager 330. The advertising preferences may be stored local to the user, such as, for example, on the memory within the user node 345, or remote from the user, such, for example, in the memory device 310 or on the servers 335, 340. The advertising preferences may be stored in association with the user…etc.”); 

Muhonen does not appear to explicitly disclose submit a Web page request and receive, from a second commercial content provider, at least one Web page result responsive to the request; 

perform automated recognition processing and identify a position of a commercial content received from a second commercial content provider in the Web page result, wherein the second commercial content provider is different from the user-preferred first commercial content provider; 
generate a second request to a server of the user-preferred first commercial content provider; 
obtain a separate response from the user-preferred first commercial content provider, the second response comprising at least one commercial content provided by the user-preferred first commercial content provider; 
automatically modify by replacing the commercial content received from the second commercial content provider in the Web page result with the commercial content from the first commercial content provider with the second response; and 
display the modified Web page result with the substituted commercial content on a display screen of the user device.

However, Coutts discloses submit a Web page request and receive, from a second commercial content provider, at least one Web page result responsive to the request (Figure 2, 3a-b, paragraph[0013]-paragraph[0014], “The user interface 120 is shown in FIG. 3b. The user interface 120 can comprise a drop down listbox that when selected presents a list of ad providers…etc.”, the reference describes browser software identifying a list of ad providers.). 
generate a second request to a server of the user-preferred first commercial content provider (paragraph[0014], “the selection of an ad provider for the computing device 100 is received and in block 220 data corresponding to the selected ad provider can be stored in the registry of the computing device. Receiving the selection of an ad provider can also be described as receiving an indication of an ad provider. The data corresponding to the selected ad provider may be stored in memory other than the registry, such as a text file on the hard drive. Also, the data corresponding to the selected ad provider may be transmitted and stored on a server. Further, documents on the computing device 100, such as a web page in the web browser 110, may be modified based on the data corresponding to the selected ad provider…etc.”); 
obtain a separate response from the user-preferred first commercial content provider, the second response comprising at least one commercial content provided by the user-preferred first commercial content provider(paragraph[0014], “the selection of an ad provider for the computing device 100 is received and in block 220 data corresponding to the selected ad provider can be stored in the registry of the computing device. Receiving the selection of an ad provider can also be described as receiving an indication of an ad provider. The data corresponding to the selected ad provider may be stored in memory other than the registry, such as a text file on the hard drive. Also, the data corresponding to the selected ad provider may be transmitted and stored on a server. Further, documents on the computing device 100, such as a web page in the web browser 110, may be modified based on the data corresponding to the selected ad provider…etc.”); 
automatically modify by replacing the commercial content received from the second commercial content provider in the Web page result with the commercial content from the first commercial content provider with the second response(paragraph[0014], “the selection of an ad provider for the computing device 100 is received and in block 220 data corresponding to the selected ad provider can be stored in the registry of the computing device. Receiving the selection of an ad provider can also be described as receiving an indication of an ad provider. The data corresponding to the selected ad provider may be stored in memory other than the registry, such as a text file on the hard drive. Also, the data corresponding to the selected ad provider may be transmitted and stored on a server. Further, documents on the computing device 100, such as a web page in the web browser 110, may be modified based on the data corresponding to the selected ad provider…etc.”); and 
display the modified Web page result with the substituted commercial content on a display screen of the user device(paragraph[0014], “the selection of an ad provider for the computing device 100 is received and in block 220 data corresponding to the selected ad provider can be stored in the registry of the computing device. Receiving the selection of an ad provider can also be described as receiving an indication of an ad provider. The data corresponding to the selected ad provider may be stored in memory other than the registry, such as a text file on the hard drive. Also, the data corresponding to the selected ad provider may be transmitted and stored on a server. Further, documents on the computing device 100, such as a web page in the web browser 110, may be modified based on the data corresponding to the selected ad provider…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muhonen with the teachings of Coutts to display preferred advertisements based on a user's preference which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Muhonen with the teachings of Coutts to facilitate the selection of an ad provider for a computing device (Coutts: paragraph[0013]). 

The combination of Muhonen and Coutts do not appear to explicitly disclose 
perform automated recognition processing and identify a position of a commercial content received from a second commercial content provider in the Web page result, wherein the second commercial content provider is different from the user-preferred first commercial content provider; 


However, Grant discloses perform automated recognition processing and identify a position of a commercial content received from a second commercial content provider in the Web page result(figure 5, paragraph[0097]-paragraph[0098], “For example, the replacement content (e.g., more desired or relevant content for the user) may be accessed from a replacement content system 520, which may be in the form of a remote server, proxy node, or network appliance such as a router, and the replacement content can be inserted into web pages served by web server 522…etc.”, the reference describes replacing original content in a webpage.), wherein the second commercial content provider is different from the user-preferred first commercial content provider(figure 5, paragraph[0097]-paragraph[0098], “The content from the replacement content system 520 may be used to overlay (e.g., as a pop-up, or as layered content), modify, insert or replace content (such as advertisements, links, search results, etc.) served by a conventional ad broker system, ad network, ad exchange, DSP or other ad provider 524 to the web server 522…etc.”, the reference describes a web server replacing content data in an original webpage with content from a replacement content system (i.e., second commercial content provider). The web server determines the size and position of the content data (e.g., paragraph[0098]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muhonen with the teachings of Coutts and Grant to replace original content on a webpage with user preferred content which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Muhonen with the teachings of Coutts and Grant to display items that are of sufficient interest to a given user in a search engine interface (Grant: paragraph[0009]).

Claims 2 and 15
As to claims 2 and 15, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 1, as noted above, and Grant further disclose wherein the recognition processing and automatic modification comprise using one of a document object model nodes, an HTML code, or an XML code (paragraph[0069], “FIG. 3 illustrates the identification of image advertisements from specific providers. By way of example, such identification may optionally be performed by recognizing known URLs (e.g., known to be associated with advertising content) or unknown URLs, SGML/HTML tags (e.g., associated with advertising content), template masks, page handler algorithms, parsing the Document Object Model (DOM) structure…etc.”).

Claims 5 and 18
As to claims 5 and 18, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 1, as noted above, and Grant further disclose wherein the Web page request is transmitted through a network to a search engine, and the Web page result includes at least one commercial content from the second commercial content provider on one or more Web pages (figure 5, paragraph[0097]-paragraph[0098], “The content from the replacement content system 520 may be used to overlay (e.g., as a pop-up, or as layered content), modify, insert or replace content (such as advertisements, links, search results, etc.) served by a conventional ad broker system, ad network, ad exchange, DSP or other ad provider 524 to the web server 522…etc.”, the reference describes a web server replacing content data in an original webpage with content from a replacement content system (i.e., second commercial content provider). The web server determines the size and position of the content data (e.g., paragraph[0098]).).

Claim 10
As to claim 10, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 1, as noted above, and Grant further disclose wherein the user device comprises a personal computer (paragraph[0038], “As discussed above, an example embodiment may be utilized with client software executing on a client device (e.g., a terminal, such as a personal computer…etc.”).


Claim 11
As to claim 11, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 1, as noted above, and Grant further disclose wherein the user device comprises a mobile device (paragraph[0038], “an example embodiment may be utilized with client software executing on a client device (e.g., a terminal, such as a personal computer, a wireless cellular device…etc.”).

Claim 12 and 22
As to claim 12, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 1, as noted above, and Grant further disclose wherein the at least one Web page result responsive to the user request is displayed to the user unchanged if a certain criteria, determined at least partially based on user preferences is met (paragraph[0148], “Based at least in part on the evaluation performed at state 614, at state 616 the client software may modify the web page /search results to insert or substitute content, or to improve the positioning/ranking of a search result listing, to increase visibility for one or more merchants. By way of illustration, an advertisement for a merchant may be inserted in a list of sponsored advertisements…etc.”), and wherein the at least one modified Web page result responsive to the user request is displayed to the user with modified and substituted commercial content from the preferred first commercial content provider (paragraph[0161], “At state 714, the identified merchant's advertisements are inserted into the web page provided to the user (optionally replacing an existing advertisement or other content) as a result of the user request/query and/or the merchant's ranking in search results returned by the third party search engine is modified/improved….etc.”).

Claims 13 and 23
As to claim 13, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 1, as noted above, and Grant further disclose wherein the at least one Web page result responsive to the user request is selectively displayed to the user either unchanged, with blanked out commercial content, with blocked commercial content, or with formatted commercial content (figure 6, paragraph[0148], “Based at least in part on the evaluation performed at state 614, at state 616 the client software may modify the web page /search results to insert or substitute content, or to improve the positioning/ranking of a search result listing, to increase visibility for one or more merchants. By way of illustration, an advertisement for a merchant may be inserted in a list of sponsored advertisements…etc.”), and wherein the at least one modified Web page result responsive to the user request is displayed to the user with modified and substituted commercial content from the user-preferred first commercial content provider based at least partially on the ad characteristics specified or determined for different commercial content providers(paragraph[0097], “The other content for the web pages served by the web server 522 may be provided by a content creator. The content from the replacement content system 520 may be used to overlay (e.g., as a pop-up, or as layered content), modify, insert or replace content (such as advertisements, links, search results, etc.)…etc.”).

Claims 3, 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muhonen et al. U.S. Patent Publication (2009/0281893; hereinafter: Muhonen) in view of Coutts U.S. Patent Publication (2008/0168371; hereinafter: Coutts) and further in view of Grant et al. U.S. Patent Publication (2010/0318426; hereinafter: Grant) and further in view of Koningstein U.S. Patent Publication (2005/0096980; hereinafter: Koningstein)

Claims 3 and 16
As to claims 3 and 16, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 14, as noted above, but do not appear to explicitly disclose storing the display at least one format preference in the memory of the user device; 
extracting the at least one stored format preference; and 
formatting the user-preferred first commercial content provider in the Web page result, in accordance with at least one format preference.

However, Koningstein discloses storing the display at least one format preference in the memory of the user device(figure 1, Abstract, paragraph[0030]-paragraph[0031], paragraph[0042], the reference describes a user’s preference settings (i.e., stored preferences) (e.g., paragraph[0031]) to display webpage advertisements (e.g., paragraph[0030]-paragraph[0031]).); 
extracting the at least one stored format preference (figure 1, Abstract, paragraph[0030]-paragraph[0031], paragraph[0042], the reference describes a user’s preference settings (i.e., stored preferences) (e.g., paragraph[0031]) to display webpage advertisements (e.g., paragraph[0030]-paragraph[0031]). The system use (i.e., extract) the user's preference setting to display and format advertisements.); and 
formatting the user-preferred first commercial content provider in the Web page result, in accordance with at least one format preference (figure 1, Abstract, paragraph[0030]-paragraph[0032], paragraph[0042], the reference describes a user’s preference settings (i.e., stored preferences) (e.g., paragraph[0031]) to display webpage advertisements (e.g., paragraph[0030]-paragraph[0031]). The preference settings reformat the advertisement to a second display format (e.g., Abstract, paragraph[0031]-paragraph[0032]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muhonen with the teachings of Coutts, Grant, and Koningstein to store user’s content preference settings which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Muhonen with the teachings of Coutts, Grant, and Koningstein to morph advertisement that changes from one display format to another display format based on user request (Koningstein: paragraph[0002]). 

Claims 9 and 21
As to claims 9 and 21, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 14, as noted above, but do not appear to explicitly disclose wherein the processor issues additional instructions to: 
allow the user to select at least one option for determining the display format of the Web page result and stores said user selection; 
apply the selected user option to format the modified Web page result and 
display the formatted and modified Web page result on the user device.

However, Koningstein discloses wherein the processor issues additional instructions to: 
allow the user to select at least one option for determining the display format of the Web page result and the processor stores said user selection(figure 1, Abstract, paragraph[0030]-paragraph[0031], paragraph[0042], the reference describes a user’s preference settings (i.e., user’s selected stored preferences) (e.g., paragraph[0031]) to display webpage advertisements (e.g., paragraph[0030]-paragraph[0031]). The system use (i.e., extract) the user's preference setting to display and format advertisements.); 
apply the selected user option to format the modified web page result (figure 1, Abstract, paragraph[0030]-paragraph[0031], paragraph[0042], the reference describes a user’s preference settings (i.e., user’s selected stored preferences) (e.g., paragraph[0031]) to display webpage advertisements (e.g., paragraph[0030]-paragraph[0031]). The system use (i.e., extract) the user's preference setting to display and format advertisements.) and 
display the formatted and modified Web page result on the user device(figure 1, Abstract, paragraph[0030]-paragraph[0031], paragraph[0042], the reference describes a user’s preference settings (i.e., user’s selected stored preferences) (e.g., paragraph[0031]) to display webpage advertisements (e.g., paragraph[0030]-paragraph[0031]). The system use (i.e., extract) the user's preference setting to display and format advertisements.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muhonen with the teachings of Coutts, Grant, and Koningstein to store user’s content preference settings which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Muhonen with the teachings of Coutts, Grant, and Koningstein to morph advertisement that changes from one display format to another display format based on user request (Koningstein: paragraph[0002]). 

Claims 4, 6, 7, 8, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muhonen et al. U.S. Patent Publication (2009/0281893; hereinafter: Muhonen) in view of Coutts U.S. Patent Publication (2008/0168371; hereinafter: Coutts) and further in view of Grant et al. U.S. Patent Publication (2010/0318426; hereinafter: Grant) and further in view of Dellovo U.S. Patent Publication (2008/0040175; hereinafter: Dellovo)

Claims 4 and 17
As to claims 4 and 17, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 14, as noted above, but do not appear to explicitly disclose wherein the processor issues additional computer instructions to perform automated recognition processing of a digital content of the Web page received result, received from a second commercial content provider, by comparing it against a database of advertisement patterns and identify the second commercial content provider, whose commercial content is included with the Web page result.

However, Dellovo discloses wherein the processor issues additional computer instructions to perform automated recognition processing of a digital content of the Web page result, received from a second commercial content provider, by comparing it against a database of advertisement patterns and identify the second commercial content provider (figure 3, paragraph[0031]-paragraph[0032], the reference describes receiving and storing feedback (i.e., ad patterns) (e.g., paragraph[0032]) from distributed ads on websites (i.e., used by at least one Web site for commercial content included with the Web page results) (e.g., paragraph[0038], “web page...etc.").), whose commercial content is included with the Web page result(figure 3, paragraph[0031]-paragraph[0032], the reference describes receiving and storing feedback (i.e., ad patterns) (e.g., paragraph[0032]) from distributed ads on websites (i.e., used by at least one Web site for commercial content included with the Web page results) (e.g., paragraph[0038], “web page...etc."). The system generates new advertisement (i.e., replace commercial content) based on the feedback (e.g., paragraph[0032]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muhonen with the teachings of Coutts, Grant, and Dellovo to create new advertisements based on advertisement feedback data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Muhonen with the teachings of Coutts, Grant, and Dellovo to track advertising performance and generating advertising based on performance metrics (Dellovo: paragraph[0002]).

Claims 6 and 19
As to claims 6 and 19, the combination of Muhonen, Coutts, and Grant discloses all the elements in claim 14, as noted above, but do not appear to explicitly disclose wherein the processor issues additional instructions to: 
receive and store a plurality of advertisement patterns used by the second commercial content provider; and
replace the commercial content included with the Web page result by using and applying said ad patterns for recognition processing.

However, Dellovo discloses wherein the processor issues additional instructions to: 
receive and store a plurality of advertisement patterns used by the second commercial content provider (figure 3, paragraph[0031]-paragraph[0032], the reference describes receiving and storing feedback (i.e., ad patterns) (e.g., paragraph[0032]) from distributed ads on websites (i.e., used by at least one Web site for commercial content included with the Web page results) (e.g., paragraph[0038], “web page...etc.").); 
replace the commercial content included with the Web page result by using and applying said ad patterns for recognition processing (figure 3, paragraph[0031]-paragraph[0032], the reference describes receiving and storing feedback (i.e., ad patterns) (e.g., paragraph[0032]) from distributed ads on websites (i.e., used by at least one Web site for commercial content included with the Web page results) (e.g., paragraph[0038], “web page...etc."). The system generates new advertisement (i.e., replace commercial content) based on the feedback (e.g., paragraph[0032]).). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Muhonen with the teachings of Coutts, Grant, and Dellovo to create new advertisements based on advertisement feedback data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Muhonen with the teachings of Coutts, Grant, and Dellovo to track advertising performance and generating advertising based on performance metrics (Dellovo: paragraph[0002]).

Claims 7 and 20
As to claims 7 and 20, the combination of Muhonen, Coutts, Grant, and Dellovo discloses all the elements in claim 6, as noted above, and Dellovo further disclose updating the stored advertisement patterns with the changes to advertisement patterns and formats used by the second commercial content provider (figure 3, paragraph[0031]-paragraph[0033], the reference describes receiving and storing feedback (i.e., ad patterns) (e.g., paragraph[0032]) from distributed ads on websites (i.e., used by at least one Web site for commercial content included with the Web page results) (e.g., paragraph[0038], “web page...etc."). The system generates new advertisement (i.e., replace commercial content) based on the feedback (e.g., paragraph[0032]). The system updates the saved feedback data (e.g., paragraph[0055]).).

Claim 8
As to claim 8, the combination of Muhonen, Coutts, Grant, and Dellovo discloses all the elements in claim 6, as noted above, and Dellovo further disclose wherein the processor issues additional instructions to: update the stored advertisement patterns with the changes to advertisement patterns and formats used by the first commercial content provider(figure 3, paragraph[0031]-paragraph[0033], the reference describes receiving and storing feedback (i.e., ad patterns) (e.g., paragraph[0032]) from distributed ads on websites (i.e., used by at least one Web site for commercial content included with the Web page results) (e.g., paragraph[0038], “web page...etc."). The system generates new advertisement (i.e., replace commercial content) based on the feedback (e.g., paragraph[0032]). The system updates the saved feedback data (e.g., paragraph[0055]).).








Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
May 16, 2022